Citation Nr: 0731380	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 21, 1976 to July 
20, 1976.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In a February 2002 decision, the 
RO denied service connection for a back injury.  The veteran 
filed a notice of disagreement in October 2002 and a 
statement of the case was issued in February 2003.  In May 
2003, the RO received the veteran's substantive appeal.  In a 
June 2003 letter, the veteran was informed that the RO found 
that his Substantive Appeal was untimely filed.  The veteran 
appealed this finding.  In a May 2004 decision, the RO denied 
reopening a claim for service connection for a chronic low 
back disorder, which was appealed by the veteran.

In October 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In February 2006, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).

In a March 2006 decision, the Board found that the veteran 
did not perfect an appeal of the RO decision in February 2002 
denying service connection for a chronic low back disorder.  
The Board also found that the veteran had submitted new and 
material evidence to reopen a claim for service connection 
for a low back disorder, but denied the claim on the merits.

The veteran duly appealed the portion of the Board's 
decision, which denied service connection for a chronic low 
back disorder, to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2007 order, the Court 
granted a Joint Motion for Remand, vacated that portion of 
the Board's March 2006 decision, and remanded the case for 
compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In July 2001, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC), 
which responded that no medical or clinical records were 
found.  In December 2004, NPRC located the veteran's service 
medical records, which included the veteran's entrance 
examination.  In accordance with the Joint Motion, another 
attempt should be made to obtain any missing service medical 
records, including the veteran's separation examination 
report.

It also appears that the veteran was hospitalized for a low 
back injury in June 1977 in Altus, Oklahoma.  He was later 
seen in Oklahoma City by an orthopedist, who referred him to 
L.R.VanDeventer, M.D.  Records from Dr. VanDeventer dated in 
November 1977 have been obtained, but the prior records from 
the hospital in Altus, Oklahoma, and from the orthopedist in 
Oklahoma City have not.  The veteran was also apparently 
treated by Dr. Hoover in Dallas during this time period.  
These records should be obtained on remand.

Additionally, the veteran injured his back during post-
service employment in June 1977 and in October 1982.  On 
remand, he should be asked if he filed any Worker's 
Compensation claims as a result of these injuries, and if so, 
records concerning these claims should be obtained.  

Finally, the veteran should be scheduled for a VA examination 
to obtain a medical opinion, as such opinion is necessary to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the 
veteran's complete service medical 
records, including any separation 
examination report, and his complete 
service personnel records.  All attempts 
made to locate these records should be 
documented for the file.  

The RO/AMC must make as many requests as 
are necessary to obtain these records.  
The RO/AMC should end its efforts to 
obtain these records only if it concludes 
that the records sought do not exist or 
that further efforts to obtain the 
records would be futile.  

If the RO/AMC concludes that it is 
reasonably certain the records do not 
exist or further efforts to obtain them 
would be futile, it must provide the 
veteran with oral or written notice of 
that fact.

2.  Make arrangement to obtain the 
veteran's complete treatment records from 
the hospital in Altus, Oklahoma, where he 
was hospitalized for a low back injury in 
June 1977; from the orthopedist in 
Oklahoma City who subsequently treated 
him and referred him to L.R.VanDeventer, 
M.D.; and from Dr. Hoover in Dallas.

3.  Ask the veteran is he filed a 
Worker's Compensation claim as a result 
of his back injuries in June 1977 and 
October 1982.  If so, make arrangements 
to obtain the administrative and medical 
records relating to the Worker's 
Compensation claim(s).  

4.  Thereafter, schedule the veteran for 
a VA examination by a specialist in 
orthopedics.  The claims folder must be 
made available to and reviewed by the 
doctor in conjunction with completion of 
the examination report.  Any indicated 
studies should be performed.

The doctor should provide an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any current low back 
disorder had its onset during active 
service from June 21, 1976 to July 20, 
1976, or is related to any in-service 
disease or injury (i.e., a low back 
injury during basic training).  

In providing this opinion, the doctor 
should discuss the significance, if any, 
of the veteran's post-service low back 
injuries in June 1977 and October 1982.

The doctor should provide a rationale for 
the opinion.

5.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

